            Case 1:20-cv-01169-EGS Document 12 Filed 08/28/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

AMERICAN OVERSIGHT,                                          )
                                                             )
                Plaintiff,                                   )
                                                             )
       v.                                                    )       Case No. 20-cv-1169 (EGS)
                                                             )
U.S. DEPARTMENT OF THE TREASURY, et al.,                     )
                                                             )
                Defendants.                                  )
                                                             )

                                   JOINT STATUS REPORT

       This Freedom of Information Act case involves four requests for emails concerning the

novel coronavirus sent by officials of the Departments of Health and Human Services (HHS),

State, and the Treasury, as well as the Centers for Medicare and Medicaid Services (CMS). Each

request specifies a list of custodians and seeks sent emails including any of forty-three (43)

search terms.

       The parties have made progress in their discussions of possible ways to reduce the

volume of potentially responsive records before the agencies begin to process them. The parties

have reached narrowing agreements as to State and Treasury, and expect shortly to reach similar

agreements as to CMS and HHS. The parties request the Court’s leave to file another joint status

report on or before September 18, 2020, by which point the agencies expect to have estimated

volumes of records potentially responsive to the narrowed searches, and proposed dates for

initial productions.



                                                      Respectfully submitted,

                                                      ETHAN P. DAVIS
                                                      Acting Assistant Attorney General
        Case 1:20-cv-01169-EGS Document 12 Filed 08/28/20 Page 2 of 2




                                          MARCIA BERMAN
                                          Assistant Director, Federal Programs Branch

                                          /s/ James Bickford
                                          JAMES BICKFORD
                                          Trial Attorney (N.Y. Bar No. 5163498)
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20530
                                          James.Bickford@usdoj.gov
                                          Telephone: (202) 305-7632
                                          Facsimile: (202) 616-8470

                                          Counsel for Defendants

                                                 and


                                          /s/ Christine H. Monahan
                                          Christine H. Monahan
                                          D.C. Bar # 1035590
                                          AMERICAN OVERSIGHT
                                          1030 15th Street NW, B255
                                          Washington, DC 20005
                                          (202) 869-5244
                                          christine.monahan@americanoversight.org

                                          Counsel for Plaintiff
Date: August 28, 2020




                                    -2-
